                                                                         U.S. DlSTnlC.1 COURT
                                                                        DISTRICT OF VERMmH
                                                                                 r 1, ~o
                                                                                .....
                                                                                  -k-



                            UNITED STATES DISTRICT COURT                2019t1AR I 3 itH 4: t.1
                                      FOR THE
                                DISTRICT OF VERMONT                              CLERK

UNITED STATES OF AMERICA,                        )
                                                                         BY      lAw
                                                                              it?UTY CLERK
                                                 )
              V.                                 )             Case No. 2: l 8-cr-00085
                                                 )
DONNY THERRIEN                                   )

                             OPINION AND ORDER
                   DENYING DEFENDANT'S MOTION TO SUPPRESS
                                         (Doc. 16)
        Defendant Donny Therrien is charged in a one count Indictment alleging he
knowingly transported child pornography in, or affecting, interstate or foreign commerce
by any means, including by computer in violation of 18 U.S.C. §§ 2252A(a)(l) and
2252A(b)(l). On December 19, 2018, Defendant filed a motion to suppress (Doc. 16),
contending that his personal information was improperly subpoenaed from Google in
violation of the Fourth Amendment to the United States Constitution. He seeks
suppression of all evidence obtained via the subpoena. The government opposed the
motion on January 16, 2019. The court took the motion under advisement on January 30,
2019.
        Defendant is represented by Assistant Federal Public Defenders Elizabeth K.
Quinn and Steven L. Barth. The government is represented by Assistant United States
Attorneys Eugenia A. Cowles, Nathanael T. Burris, and Paul J. Van de Graaf.
I.      Findings of Fact.
        The following facts are derived from the parties' briefing as they waived an
evidentiary hearing. On March 15, 2018, a subpoena was issued to obtain subscriber
information from Google which is allegedly associated with Defendant.
        On February 3, 2018, an order for eighty-five photograph prints was placed with
the online company Photo Affections. Photo Affections outsources its photo printing to
District Photo, Inc., which is located in Beltsville, Maryland. District Photo received the
order and printed the photographs. Some of the photos allegedly contained images which
constitute child pornography. The order was canceled after the photographs were printed
but before they were mailed to the person or persons who placed the order. On February
5, 2018, an employee of District Photo informed the Federal Bureau of Investigations that
District Photo was concerned that some of the photographs may contain child
pornography. Law enforcement subsequently discovered that an e-mail address,
donaldpalm1985@gmail.com, was associated with the order.
       A grand jury subpoena was issued on March 15, 2018 to obtain subscriber
information from Google pertaining to the donaldpalml 985@gmail.com account. In
response, Google produced subscriber information, services utilized by the account, the
date the account was created, the date and time of the last login, and the IP addresses
associated with the account from December 6, 2017 through March 15, 2018. Defendant
seeks suppression of all evidence obtained pursuant to the grand jury subpoena.
II.    Conclusions of Law and Analysis.
       Defendant asserts that law enforcement violated the Fourth Amendment in
obtaining records from Google without a warrant, contending that he had a reasonable
expectation of privacy in the account information provided to the government. The
government responds that no Fourth Amendment violation occurred because Defendant
does not have a reasonable expectation of privacy in business records maintained by a
third party. Defendant argues that the United States Supreme Court decision in
Carpenter v. United States, 138 S. Ct. 2206 (2018), forecloses the government's ability to
obtain this type of data without a warrant.
       The Fourth Amendment to the United States Constitution provides that:
       [t]he right of the people to be secure in their persons, houses, papers, and
       effects, against unreasonable searches and seizures, shall not be violated,
       and no Warrants shall issue, but upon probable cause, supported by Oath or
       affirmation, and particularly describing the place to be searched, and the
       persons or things to be seized.
U.S. CONST. amend. IV. "[A] Fourth Amendment search occurs when the government
violates a subjective expectation of privacy that society recognizes as reasonable." Kyllo
v. United States, 533 U.S. 27, 33 (2001).

                                              2
       In Carpenter v. United States, the Supreme Court held that cell-site location
information ("CSLI") was not subject to the third-party doctrine. It reasoned that "the
notion that an individual has a reduced expectation of privacy in information knowingly
shared with another" or that an individual has engaged in "voluntary exposure" by his or
her mere physical movements and use of a cell phone extends the doctrine too far
because "[w ]hether the Government employs its own surveillance technology ... or
leverages the technology of a wireless carrier, we hold that an individual maintains a
legitimate expectation of privacy in the record of his physical movements as captured
through CSLI." Carpenter, 138 S. Ct. at 2217, 2219-20. In so ruling, the Court focused
on the "special solicitude for location information" which protects individuals from
warrantless searches of "detailed chronicle[s]" of their movements. Id. at 2219-20. The
Court further reasoned that because there was no way for individuals possessing cell
phones to avoid generating CSLI and because cell phones are now effectively a necessity
of daily life, it was unreasonable to conclude that an individual voluntarily exposed CSLI
information to a third party. Id. at 2220. The Court described its decision in Carpenter
as "narrow" noting it "[did] not disturb the application of Smith [v. Maryland, 442 U.S.
735 (1979)] and [United States v.] Miller[, 425 U.S. 435 (1976),] or call into question
conventional surveillance techniques and tools, such as security cameras. Nor [does it]
address other business records that might incidentally reveal location information." Id.
       Since Carpenter, courts have held that IP address information and similar
information still fell "comfortably within the scope of the third-party doctrine" because
"[t]hey had no bearing on any person's day-to-day movement" and "[the defendant]
lacked a reasonable expectation of privacy in that information." United States v.
Contreras, 905 F.3d 853, 857 (5th Cir. 2018). "The privacy interest in this type of
identifying data, which presumably any [internet provider] employee could access during
the regular course of business, simply does not rise to the level of the evidence in
Carpenter such that it would require law enforcement to obtain a search warrant."
United States v. Tolbert, 326 F. Supp. 3d 1211, 1225 (D.N.M. 2018); see also United
States v. Rosenow, 2018 WL 6064949, at *11 (S.D. Cal. Nov. 20, 2018) ("The Court

                                              3
concludes that Defendant had no reasonable expectation of privacy in the subscriber
information and the IP log-in information Defendant voluntarily provided to the online
service providers in order to establish and maintain his account."); United States v.
Felton, 2019 WL 659238, at *5 (W.D. La. Feb. 15, 2019) ("This Court finds that first, the
third-party doctrine is relevant in part because [defendant's] use of the IP address is not
so closely related to his 'home' that the Court can say that there is a privacy interest as to
his papers and personal effects.").
       In this case, law enforcement obtained information that an account holder
voluntarily turned over to Google. This information is squarely within the third-party
doctrine and requires a different result than in Carpenter. As a result, Defendant did not
possess a reasonable expectation of privacy in the information obtained by law
enforcement.
       Defendant contends that the third-party disclosure doctrine is not "a hard and fast
rule and is instead simply one factor in the overall-reasonable-expectation-of-privacy
analysis." (Doc. 16 at 8.) The third-party disclosure doctrine is nevertheless
"dispositive" to the extent that Defendant "cannot claim a reasonable expectation of
privacy in the government's acquisition of his subscriber information, including his IP
address and name from third-party service providers." United States v. Wheelock, 772
F.3d 825, 828-29 (8th Cir. 2014) (alteration and internal quotation marks omitted). 1




1
 The court need not and does not reach the issue of whether the good faith exception to the
Fourth Amendment's exclusionary rule applies.
                                               4
                                   CONCLUSION
       For the reasons stated above, Defendant's motion to suppress is DENIED. (Doc.
16.)
SO ORDERED.
                                                             ~
       Dated at Burlington, in the District of Vermont, this~ day of March, 2019.



                                       ~ e
                                        United States District Court




                                           5
